DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  confusing order of numbering the “first” and “second” terminal devices within the claim.
In this case, claim 12 first recites “a memory…. for sending information to a second terminal device different from the communication device”, but then later recites “wherein the address information is obtained by a first terminal device different from both the communication device and the second terminal device”.  This is out-of-order and may result in confusion on the part of someone reading the claim.  
Appropriate correction is required.  For example, Applicant may overcome this objection by amending claim 12 to recite “a memory configured to store address information, wherein the address information is obtained by a first terminal device different from the communication device, and wherein the address information is for sending information to a second terminal device different from the communication device and the first terminal device”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Regarding claim 5, parent claim 4 first recites “a code image that is related to the communication device and is obtained by coding the address information is captured…”, but claim 5 then refers to said code image as “the code image outputted by the communication device”.  It is not clear whether “the code image” of claim 5 is intended to be the same “code image” first recited in claim 4, or a separate code image.  
Examiner notes that claim 5 recites the same limitations as claim 4 and only differs with regards to the “code image”.  Therefore, Examiner is treating claim 5 as reciting “the non-transitory computer-readable recording medium as in claim 4, where the code image is outputted by the communication device” for the purposes of examination.

Regarding claims 12-19, the claims are unclear because the claims are directed to “a communication device”, but the claims also recite limitations regarding results obtained by the first terminal device that is explicitly separate from the claimed communication device, so it is unclear whether Applicant intends to include the first terminal device within the scope of the claims.  For example, claim 12 recites “wherein the first terminal device sends notification information with the address information as a destination in a case of sending the connection information to the communication device, the notification information indicating that the connection information has been sent to the communication device”, but said notification information is sent from the first terminal device to the second terminal device and does not go to the claimed communication device at all.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites “a non-transitory computer-readable recording medium storing computer readable instructions for a first terminal device, wherein the computer readable instructions, when executed by a processor of the first terminal device, cause the first terminal device to: obtain address information by using a communication device different from the first terminal device, the address information being for sending information to a second terminal device different from both the first terminal device and the communication device; send connection information to the communication device, the connection information being for the communication device to connect to a network; and after the connection information has been sent to the communication device, send notification information with the obtained address information as a destination, the notification information indicating that the connection information has been sent to the communication device”. 
The bolded limitations, as drafted, under broadest reasonable interpretation, cover performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components.  That is, other than reciting “executed by a processor” and “a first terminal/second terminal/communication device”, nothing in the claim element precludes the step from practically being performed in the mind or with pen and paper.  For example, a human could “obtain address information” from a phone book, “send connection information” by talking to someone,  and “send notification information” to the address obtained from the phone book by walking to the address and leaving a written note.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites generic devices and computer components, such as “processor”, “computer-readable recording medium”, etc.  The components are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (i.e., “…instructions, when executed by a processor of the first terminal device, cause the first terminal device to…”).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Regarding dependent claims 2-11, none of the claims recite any additional elements that would amount to significantly more than the judicial exception because they merely specify additional details about the various claimed information.

Regarding claim 20, the device comprises the same limitations as the non-transitory computer-readable recording medium disclosed in claim 1, so the same rejection rationale is applicable.

Examiner notes that claims 12-19 are NOT rejected under 35 U.S.C. 101 because claims 12-19 integrates the judicial exception into a practical application by using the various claimed information for a practical purpose, i.e., connecting the claimed communication device to the network by using the received connection information and executing predetermined communication after the communication device has been connected to the network.  This is in contrast to claims 8 and 11, which recite the intended use for the claimed identification information and connection information, but do not recite the action of the claimed information actually being used in the intended manner.

Separately, claim 20 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claim recites “a first terminal device”, the claim only recites that said device comprises “a controller” without any specific details regarding the physical makeup of said controller, so the claim is currently broad enough to encompass both hardware and software embodiments of said controller; a software-only implementation of said controller results in the claim being entirely comprised of a software component, amounting to the claim being a software claim, which is not one of the four categories of patent eligible subject matter.
Examiner notes that Applicant’s Specification [0018], [0022], and FIG. 2 clearly teach controller embodiments that are physically implemented with CPUs and memories.  Applicant can overcome this specific rejection by amending claim 20 to recite “a controller comprising a CPU and a memory” or similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terao (US 2018/0069718) in view of Anson et al. (US 2021/0049576, hereinafter Anson).

Regarding claim 1, Terao teaches a non-transitory computer-readable recording medium storing computer readable instructions for a first terminal device (smartphone 101 – Terao ¶0015; 101 includes… a storage unit 207 – Terao ¶0020), 
wherein the computer readable instructions, when executed by a processor of the first terminal device, cause the first terminal device to (the control unit 206 executes a control program stored in the storage unit 207 to generally control the smartphone 101 – Terao ¶0022): 
obtain address information by using a communication device different from the first terminal device (in step F403, the printer displays an encrypted QR code including the information about a frequency channel used for the parameter setting processing on the display unit 303 – Terao ¶0046; information used for parameter setting is included in the QR code… alternatively, a MAC address can be included as the identification information of the parameter receiving apparatus – Terao ¶0065; F404 in Terao FIG. 1 shows smartphone 101 capturing QR code from printer 103; 103 is a communication device different from the smartphone 101 and camera 102), 
send connection information to the communication device, the connection information being for the communication device to connect to a network (in step F408, parameter setting processing is executed by the smartphone 101 and the printer 103, and the communication parameter is transferred to the printer 103 from the smartphone 101 – Terao ¶0051; after the parameter setting processing is completed by the printer 103, the printer 103 forms the wireless network 104 using the communication parameter transferred from the smartphone 101 – Terao ¶0053); and 
after the connection information has been sent to the communication device, send notification information with the the communication parameter of the wireless network 104 established by the printer 103 is transferred thereto [this tells the camera that the printer has already received connection information from the smartphone and that the printer has already used it to form wireless network 104] – Terao ¶0056).
Terao does not teach the obtained address information being for sending information to a second terminal device different from both the first terminal device and the communication device, and that the first terminal device uses the obtained address information to send notification information to the second terminal device as claimed.  Terao teaches obtaining address information through a QR code, but does not teach obtaining address information for a second terminal device through a QR code received from a communication device that is different from both terminal devices; in this case, Terao’s smartphone obtained the address information from the printer and camera directly from the QR codes displayed by the printer and camera.
Anson, however, in the same field of endeavor, teaches a point-of-sale (POS) system [same as the communication device as claimed] with a data processing server, where the data processing server generates a QR code containing a public payment address for cryptocurrency [same as the address for sending information to a second terminal device as claimed; the cryptocurrency platform (i.e., Bitcoin) is the “second terminal device”] for a mobile device [“smartphone” in Anson FIG. 3, same as the first terminal device as claimed] to scan and confirms that payment from the mobile device has been received at the public payment address [the first terminal sending notification information with the obtained address as a destination as claimed] (Anson ¶¶0075-0076).  Anson thus teaches a smartphone obtaining an address for sending information to Bitcoin from the POS system, which is each different from the others.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Terao to comprise the obtained address information limitations as claimed, in order to allow various devices to start communicating with each other more easily and effectively (Terao ¶0007). 

Regarding claim 2, Terao and Anson teach wherein the notification information is used by the second terminal device to execute predetermined communication via Internet between the second terminal device which has received the notification information and the communication device (TCP/IP packets, which may be transmitted over… the Internet… to a server 306 – Anson ¶0032; when… a payment is received at the public payment address, the server 306 confirms a completed transaction [this requires a predetermined communication between Bitcoin and the server to verify the payment] – Anson ¶0076).

Regarding claim 3, Terao and Anson teach wherein the address information stored in the communication device is obtained by using the communication device (the camera 102 and the printer 103 can respectively generate a QR code… the generated QR code is displayed on the LCD by the display unit 303 – Terao ¶0041).

Regarding claim 4, Terao and Anson teach wherein in a case where a code image that is related to the communication device and is obtained by coding the address information is captured by a camera of the first terminal device, the address information is obtained by decoding the code image (in step F403, the printer 103 displays an encrypted QR code – Terao ¶0046; information used for parameter setting is included in the QR code… alternatively, a MAC address can be included as the identification information of the parameter receiving apparatus – Terao ¶0065; in step F404, the smartphone 101 captures the QR code displayed on the display unit 303 of the printer 103 – Terao ¶0047).

Regarding claim 5, Terao and Anson teach wherein in a case where the code image outputted by the communication device is captured by the camera of the first terminal device, the address information is obtained by decoding the code image (in step F403, the printer 103 displays an encrypted QR code – Terao ¶0046; information used for parameter setting is included in the QR code… alternatively, a MAC address can be included as the identification information of the parameter receiving apparatus – Terao ¶0065; in step F404, the smartphone 101 captures the QR code displayed on the display unit 303 of the printer 103 – Terao ¶0047).

Regarding claim 6, Terao and Anson teach wherein the code image is obtained by coding both the address information (information… included in the QR code… a MAC address can be included – Terao ¶0065) and communication information (the frequency channel – Terao ¶0065) for sending the connection information to the communication device, 
the address information and the communication information are obtained by decoding the code image (a channel… included in the QR code – Terao ¶0047), and 
after the address information and the communication information have been obtained, the connection information is sent to the communication device by using the communication information (the smartphone 101 transmits the authentication request through a channel… included in the QR code – Terao ¶0048).

Regarding claim 7, Terao and Anson teach wherein 
the address information and identification information for identifying the communication device (information… included in the QR code… a public key of the parameter receiving apparatus can be included… a MAC address can be included – Terao ¶0065) are obtained by using the communication device, and 
the notification information includes the obtained identification information (information enabling the camera 102 to specify the printer 103 can be included and transmitted together with the communication parameter – Terao ¶0057).

Regarding claim 8, Terao and Anson teach wherein the identification information included in the notification information is used by the second terminal device to execute predetermined communication via Internet (TCP/IP packets, which may be transmitted over… the Internet… to a server 306 – Anson ¶0032; when… a payment is received at the public payment address, the server 306 confirms a completed transaction [this requires a predetermined communication between Bitcoin and the server to verify the payment] – Anson ¶0076; this teaches “predetermined communication via Internet” as claimed) between the second terminal device which has received the notification information and the communication device identified by the identification information (through the above-described sequence… the camera 102 can connect to the printer 103 through the wireless network 104 formed by the printer 103 – Terao ¶0059).

Regarding claim 9, Terao and Anson teach wherein the computer readable instructions, when executed by the processor, further cause the first terminal device to: 
receive result information from the communication device after the connection information has been sent to the communication device, the result information indicating whether the communication device has connected to the network by using the connection information (in step S507, the parameter receiving apparatus [this can be either the camera 102 or the printer 103 – see Terao ¶0060] connects to the wireless network based on the setting information received in step S506… when the role of the parameter receiving apparatus included in the setting information is an AP [such as for printer 103], the parameter receiving apparatus makes the communication unit 308 operate as an AP to form a wireless network [wireless network 104].  The SSID included in the setting information can be used as an SSID of the wireless network to be formed – Terao ¶0075; this SSID is received by the smartphone 101 when the smartphone identifies the SSID to connect to the printer 103 through wireless network 104), and 
the notification information includes the received result information (information enabling the camera 102 to specify the printer 103 [the SSID] can be included and transmitted together with the communication parameter – Terao ¶0057; when the role of the parameter receiving apparatus included in the setting information is an STA [such as for camera 102], the parameter receiving apparatus makes the communication unit 308 operate as an STA.  Then, the parameter receiving apparatus searches for the wireless network using the SSID included in the setting information, and connects to the found wireless network – Terao ¶0075).

Regarding claim 10, Terao and Anson teach wherein the address information is an e-mail address, and an e-mail including the notification information is sent with the address information as the destination (third party system meant to interact with customers may work in other ways as well, such as… emails – Anson ¶0113).

Regarding claim 11, Terao and Anson teach wherein the connection information is information for the communication device to establish a wireless connection with an access point that forms the network (in step S507, the parameter receiving apparatus connects to the wireless network based on the setting information received in step S506… when the role of the parameter receiving apparatus included in the setting information is an STA, the parameter receiving apparatus makes the communication unit 308 operate as an STA.  Then, the parameter receiving apparatus searches for the wireless network using the SSID included in the setting information, and connects to the found wireless network – Terao ¶0075).

Regarding claim 12, Terao teaches a communication device (printer 103 – Terao ¶0035) comprising: 
an output unit (display unit 303 – Terao ¶0035); 
a memory (storage unit 306 – Terao ¶0035) configured to store address information (the control unit 305 executes a control program stored in the storage unit 306 to generally control the… printer 103 – Terao ¶0036; this includes the instructions for generating QR codes) 
a controller (the operation unit 302 includes an operation button for operating… the printer 103 – Terao ¶0035), wherein the controller is configured to: 
cause the output unit to output the address information in the memory, wherein the address information is obtained by a first terminal device different from both the communication device and the second terminal device (the user operates a predetermined button of the printer 103 to provide the start instruction of the parameter setting processing.  When the printer 103 receives the start instruction of the parameter setting, in step F403, the printer displays an encrypted QR code including the information about a frequency channel used for the parameter setting processing on the display unit 303 – Terao ¶0046; information used for parameter setting is included in the QR code… alternatively, a MAC address can be included as the identification information of the parameter receiving apparatus – Terao ¶0065; F404 in Terao FIG. 1 shows smartphone 101 capturing QR code from printer 103; 103 is a communication device different from the smartphone 101 and camera 102); 
receive connection information from the first terminal device, the connection information being for the communication device to connect to a network (in step F408, parameter setting processing is executed by the smartphone 101 and the printer 103, and the communication parameter is transferred to the printer 103 from the smartphone 101 – Terao ¶0051; after the parameter setting processing is completed by the printer 103, the printer 103 forms the wireless network 104 using the communication parameter transferred from the smartphone 101 – Terao ¶0053), wherein the first terminal device sends notification information with the camera 102 [the second terminal device]… herein, the communication parameter of the wireless network 104 established by the printer 103 is transferred thereto [this tells the camera that the printer has already received connection information from the smartphone and that the printer has already used it to form wireless network 104] – Terao ¶0056); 
in a case where the connection information is received from the first terminal device, connect the communication device to the network by using the connection information (after the parameter setting processing is completed by the printer 103, the printer 103 forms the wireless network 104 using the communication parameter transferred from the smartphone 101 – Terao ¶0053); and 
after the communication device has been connected to the network, execute 
Terao does not teach the stored address information being for sending information to a second terminal device different from both the first terminal device and the communication device, that the first terminal device uses the address information from the communication device to send notification information to the second terminal device as claimed, and that the executed communication between the communication device and the second terminal device is predetermined communication via Internet.  Terao teaches obtaining address information through a QR code, but does not teach obtaining address information for a second terminal device through a QR code received from a communication device that is different from both terminal devices; in this case, Terao’s smartphone obtained the address information from the printer and camera directly from the QR codes displayed by the printer and camera.  Similarly, Terao teaches communication in an IP layer, but not predetermined communication via Internet.
Anson, however, in the same field of endeavor, teaches a point-of-sale (POS) system [same as the communication device as claimed] with a data processing server, where the data processing server generates a QR code containing a public payment address for cryptocurrency [same as the address for sending information to a second terminal device as claimed; the cryptocurrency platform (i.e., Bitcoin) is the “second terminal device”] for a mobile device [“smartphone” in Anson FIG. 3, same as the first terminal device as claimed] to scan and confirms that payment from the mobile device has been received at the public payment address [the first terminal sending notification information with the obtained address as a destination as claimed] (Anson ¶¶0075-0076); confirming the completed transaction requires a predetermined communication between Bitcoin and the server to verify the payment; Anson ¶0032 teaches TCP/IP communication over the Internet.  Anson thus teaches a smartphone obtaining an address for sending information to Bitcoin from the POS system, which is each different from the others, and a predetermined communication via internet between Bitcoin and the POS system.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Terao to comprise the address information and communication limitations as claimed, in order to allow various devices to start communicating with each other more easily (Terao ¶0007). 

Regarding claim 13, Terao and Anson teach wherein the controller is configured to cause the output unit to output a code image obtained by coding the address information (the user operates a predetermined button of the printer 103 to provide the start instruction of the parameter setting processing.  When the printer 103 receives the start instruction of the parameter setting, in step F403, the printer 103 displays an encrypted QR code – Terao ¶0046; information used for parameter setting is included in the QR code… alternatively, a MAC address can be included as the identification information of the parameter receiving apparatus – Terao ¶0065), and 
in a case where the code image is captured by a camera of the first terminal device and the code image is decoded by the first terminal device, the address information is obtained by the first terminal device (in step F404, the smartphone 101 captures the QR code displayed on the display unit 303 of the printer 103 – Terao ¶0047).

Regarding claim 14, Terao and Anson teach wherein the controller is configured to cause the output unit to output a code image obtained by coding the address information and communication information for sending the connection information to the communication device (the user operates a predetermined button of the printer 103 to provide the start instruction of the parameter setting processing.  When the printer 103 receives the start instruction of the parameter setting, in step F403, the printer 103 displays an encrypted QR code – Terao ¶0046; information used for parameter setting is included in the QR code… in addition to the frequency channel used for the parameter setting processing… alternatively, a MAC address can be included as the identification information of the parameter receiving apparatus – Terao ¶0065), 
in a case where the code image is captured by the camera of the first terminal device and the code image is decoded by the first terminal device, the address information and the communication information are obtained by the first terminal device (in step F404, the smartphone 101 captures the QR code displayed on the display unit 303 of the printer 103 – Terao ¶0047), and 
in a case where the communication information is used by the first terminal device after the address information and the communication information have been obtained by the first terminal device, the controller is configured to receive the connection information from the first terminal device (in step F408, parameter setting processing is executed by the smartphone 101 and the printer 103, and the communication parameter is transferred to the printer 103 from the smartphone 101 – Terao ¶0051).

Regarding claim 15, Terao and Anson teach wherein the memory further stores identification information for identifying the communication device (a public key of the parameter receiving apparatus – Terao ¶0065), 
the controller is configured to cause the output unit to output the address information in the memory and the identification information in the memory (information… included in the QR code… a public key of the parameter receiving apparatus can be included… a MAC address can be included – Terao ¶0065), 
the address information and the identification information are obtained by the first terminal device (in step F404, the smartphone 101 captures the QR code displayed on the display unit 303 of the printer 103 – Terao ¶0047), 
the notification information includes the identification information (information enabling the camera 102 to specify the printer 103 can be included and transmitted together with the communication parameter – Terao ¶0057), and 
in a case where the identification information included in the notification information is used by the second terminal device, the controller is configured to execute the predetermined communication (TCP/IP packets, which may be transmitted over… the Internet… to a server 306 – Anson ¶0032; when… a payment is received at the public payment address, the server 306 confirms a completed transaction [this requires a predetermined communication between Bitcoin and the server to verify the payment] – Anson ¶0076) with the second terminal device (through the above-described sequence… the camera 102 can connect to the printer 103 through the wireless network 104 formed by the printer 103 – Terao ¶0059).

Regarding claim 16, Terao and Anson teach wherein the connection information is information for the communication device to establish a wireless connection with an access point that forms the network (in step S507, the parameter receiving apparatus connects to the wireless network based on the setting information received in step S506… when the role of the parameter receiving apparatus included in the setting information is an STA, the parameter receiving apparatus makes the communication unit 308 operate as an STA – Terao ¶0075), and 
the controller is configured to connect the communication device to the network by establishing a wireless connection with the access point by using the connection information (the parameter receiving apparatus searches for the wireless network using the SSID included in the setting information, and connects to the found wireless network – Terao ¶0075).

Regarding claim 17, Terao and Anson teach wherein the predetermined communication includes the communication device receiving a trigger signal for starting the predetermined communication from the second terminal device without the communication device sending the trigger signal to the second terminal device (when the QR code is scanned by the mobile device and a payment is received at the public payment address, the server 306 confirms a completed transaction [the confirmation by the server is triggered by Bitcoin notifying that a payment is received] – Anson ¶0076).

Regarding claim 18, Terao and Anson teach wherein the predetermined communication includes the communication device receiving, from the second terminal device, authentication information for registering device information related to the communication device to a server (information enabling the camera 102 and the printer 103 to specify each other can be included and transmitted together with the communication parameter.  The information… can be public keys thereof included in respective QR codes – Terao ¶0058; a hash value of the information included in the QR code can be calculated and used as the authentication information – Terao ¶0030), and 
the controller is further configured to register the device information to the server by using the authentication information after the predetermined communication including the communication device receiving the authentication information from the second terminal device has been executed (the smartphone 101 can register information about the partner apparatus… an apparatus that the smartphone 101 previously shared the communication parameter with – Terao ¶0034; the smartphone 101, the printer 103, and the camera 102… can be replaced with other apparatuses, such as… a personal computer (PC) – Terao ¶0019; Terao ¶0082 teaches modifications to the exemplary embodiments, so it is within the scope of Terao’s teachings to have a PC acting as a server registering the printer information instead of the smartphone).

Regarding claim 19, Terao and Anson teach wherein the controller is further configured to store the address information in the memory in a case where the address information is received from a third terminal device different from the communication device, the first terminal device, and the second terminal device (the smartphone 101, the printer 103, and the camera 102… can be replaced with other apparatuses, such as… various smart devices – Terao ¶0019; Terao ¶0082 teaches modifications to the exemplary embodiments, so it is within the scope of Terao’s teachings to have multiple “terminal devices” such as the smartphone and camera, and for the printer to treat them the same way).

Regarding claim 20, the device comprises the same limitations as the non-transitory computer-readable recording medium disclosed in claim 1, so the same rejection rationale is applicable.   Furthermore, Terao teaches a terminal device comprising a controller (the smartphone 101 includes… a control unit 206 – Terao ¶0020) as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441